LUSK, J.
This is an appeal from a judgment for the plaintiff against the State Industrial Accident Commission① in an action to recover compensation under the Workmen’s Compensation Law.
The case arose before the enactment in 1965 of the new compensation law: ORS 656.001-656.794, and is, therefore, governed by the provisions of the former law. Statutory references hereinafter are to that law. The question is whether the circuit court had jurisdiction of the cause.
The facts are as follows: In 1963 the plaintiff was *131granted an award of compensation for an industrial injury. On February 16, 1965, bis case was closed. On July 14, 1965, he filed a claim for increased compensation on account of aggravation of Ms injury. On July 21, 1965, the State Industrial Accident Commission, acting pursuant to ORS 656.284 (6) extended the time for determination of sucb claim to September 12, 1965. No further action on the claim was taken by the Commission and it was, therefore, deemed denied on September 12, 1965: ORS 656.276 (3). In order to exercise the right to appeal to the circuit court plaintiff was required “before be appeals to the courts” to file an application for rehearing witMn 60 days from September 12, 1965, or November 12, 1965: ORS 656.284 (1).
On October 5, 1965, plaintiff filed bis complaint in the circuit court, the statutory method for perfecting an appeal: ORS 656.288 (2). On October 25, 1965, defendant filed a demurrer to the complaint on the ground that the court bad no jurisdiction of the cause. The demurrer was overruled on November 1 and on November 12 the defendant filed a motion to dismiss the appeal on the same ground. On the same day plaintiff sent to the defendant and the defendant received at its office in Eugene a telegram which plaintiff claims constitutes an application for rehearing of bis claim for aggravation.
On December 3,1965, the court, on plaintiff’s motion for an order continuing the case for a period of 60 days from September 12, 1965, within which plaintiff might file supplemental pleadings, entered an order allowing sucb motion and on January 18, 1966, plaintiff filed an amended and supplemental complaint in which it was alleged that on November 12, 1965, “Plaintiff filed Ms Petition for Rehearing and that *132sixty days have expired without action by the Defendant thereby reaffirming such order of February 16, 1965.”
On the trial the defendant again raised the question of jurisdiction and again the objection was overruled. The various adverse rulings have been assigned as error.
One of the defendant’s contentions is that under the Commission’s regulations② a telegram cannot serve as an application for a rehearing. That question was suggested in Neet v. Compensation Department, 244 Or 331, 417 P2d 996, but not answered, and we find it unnecessary to answer it here because, for another reason, the circuit court was without jurisdiction of this cause.
ORS 656.284 (1) provided that a claimant aggrieved by an order “must, before he appeals to the courts, file with the commission an application for rehearing within 60 days from the day on which the copy of such order, decision or award was mailed to the claimant,” (italics added); and ORS 656.286 (1) provided: “Within 30 days after a copy of the final order of the commission upon the application for rehearing has been mailed or within 30 days after rehearing is deemed denied under ORS 656.284, the claimant may appeal to the circuit court * * The manner of appealing is “by filing with the clerk of the court a complaint, as provided in civil actions at law, and by serving a *133copy thereof by registered mail on the commission”: ORS 656.288 (2).
Ignoring the command of the statute, the plaintiff, without having filed an application for rehearing, filed his complaint in the circuit court. Clearly the court was without jurisdiction: Turner v. SIAC, 240 Or 247, 401 P2d 8; Simmons v. SIAC, 168 Or 256, 122 P2d 793; White v. SIAC, 163 Or 476, 96 P2d 772, 98 P2d 955. And see Dodd v. SIAC, 211 Or 99, 107, 310 P2d 324, 311 P2d 458, 315 P2d 138; Rohde v. SIAC, 108 Or 426, 441, 217 P 627. The court should have dismissed the appeal. Had it done so, and on the assumption that the telegram sufficed as an application for rehearing, the plaintiff could have filed an appeal after the Commission had acted on his application for rehearing or after its denial by the passage of time.
 Since the court was without jurisdiction, its order extending time for the plaintiff to file an amended and supplemental complaint was void and that pleading, as well as the initial complaint, was a nullity for any purpose. The plaintiff was simply not in court and there was nothing to be amended or supplemented. He has never taken an appeal after denial of an application for rehearing of the claim for aggravation. Even though the amended and supplemental complaint could be regarded as the appeal paper (as obviously it was intended to be), the court would still have been without jurisdiction because a copy of that purported pleading was not served on the commission by registered mail as the statute requires, but was served by ordinary mail on the attorney for the Commission: Demitro v. SIAC, 110 Or 110, 223 P 238, holding that the prescribed method of service is a jurisdictional requirement.
It is contended, however, in dissent that this is not *134a jurisdictional matter at all. Two of our decisions are cited: Parmele v. Mathews, 233 Or 616, 379 P2d 869; Fay v. McConnell et al, 229 Or 128, 366 P2d 327. Parmele v. Mathews, so far as it may be said to be in point, is concededly against the dissenting opinion’s position. Fay v. McConnell holds that the failure of a creditor of a deceased person to wait until his claim has been rejected by an executor before commencing an action is not a jurisdictional defect. The rule applicable to such cases is thus stated in Fiore v. Ladd, 29 Or 528, 531, 46 P 144: “The objection that an action is prematurely brought is mere matter of abatement, and should be taken by demurrer if it so appears upon the face of the complaint, otherwise by answer before pleading to the merits, or it is waived: (citing authorities).”
The difference between Fay v. McConnell and the instant case is that in the former a mere matter of prematurity of action was involved, while here we are dealing with a “statutory privilege conferred upon the claimant”: Gerber v. SIAC, 164 Or 353, 355, 101 P2d 416. As this court said in Demitro v. SIAC, supra, 110 Or at 112: “The whole scheme of the workman’s compensation law is purely statutory and not according to the course of common law. It is elementary that in acquiring jurisdiction in pursuit of the statutory remedy, the requirements of the enactment must be complied with strictly.” (Italics added.) Because in that ease the requirements were not complied with strictly it was held that “the Circuit Court had no jurisdiction of the matter.” The language we have quoted from the Demitro ease was quoted Avith approval in Jackson v. SIAC, 114 Or 373, 377, 235 P 302, and Gerber v. SIAC, supra, and the principle embodied in that language has never been questioned by this court or, *135so far as we are advised, by any other. It was in accordance with this principle that we held in the cases of Turner, Simmons, and White against the State Industrial Accident Commission, all supra, that the circuit court was without jurisdiction (that is, without power to hear the case or do anything about it except dismiss it) of an appeal attempted before a petition for rehearing had been filed and denied.
The judgment is reversed and the cause remanded with directions to sustain the motion to dismiss the appeal.

 Succeeded during the pendency of this proceeding by the State Compensation Department: Oregon Laws 1965, ch 285, § 55.


 “Rule 2-01 General Information
* & ifc sfc %
“3. Filing
“All applications and petitions shall be in writing and shall be filed with the Commission by presentation during business hours or mailing postage prepaid to State Industrial Accident Commission, Public Service Building, Salem, Oregon. The filing date shall be the date when the document is received by the Commission at its official office.”